  1   Arasto Farsad, Esq. (SBN #273118)
      Nancy Weng, Esq. (SBN #251215)
  2   FARSAD LAW OFFICE, P.C.
      1625 The Alameda, Suite 525
  3   San Jose, CA 95126
      Tel: (408) 641-9966
  4   Fax: (408) 866-7334
      Email addresses: farsadlaw1@gmail.com;
  5   nancy@farsadlaw.com

  6   Attorneys for Debtor / debtor-in-possession

  7                            UNITED STATES BANKRUPTCY COURT
  8                            NORTHERN DISTRICT OF CALIFORNIA
  9                                    SAN FRANCISCO DIVISION
 10
      In re:                                             Case No. 20-50469 SLJ
 11                                                      Chapter 11

 12   Mordechai Koka,                                    STATUS CONFERENCE STATEMENT;
                                                         CERTIFICATE OF SERVICE
 13
                                  Debtor.                Date: March 4, 2021
 14                                                      Time: 10:00 a.m.
                                                         Place: **Hearing to be conducted by
 15                                                      Telephone / Video Conference
 16
                                                         JUDGE: HON. STEPHEN L. JOHNSON
 17

 18

 19

 20       TO THE HONORABLE JUDGE STEPHEN L. JOHNSON, THE UNITED STATES

 21   TRUSTEE’S OFFICE FOR THE NORTHERN DISTRICT OF CALIFORNIA, ALL

 22   PARTIES IN INTEREST, AND THEIR RESPECTIVE COUNSEL(S): Now comes the
      Debtor / debtor-in-possession herein, Mr. MORDECHAI KOKA,by and through his counsel of
 23
      record, Farsad Law Office, P.C., to provide the Court with the following updates since the last
 24
      conference in this case on December 3, 2020.
 25

 26

 27

 28

Case: S20-50469
        TATUS CONFERENCE
                    Doc#STATEMENT;
                          111 Filed: 02/27/21        Entered: 02/27/21 08:05:28 Case
                                                                                 PageNo. 20-50469
                                                                                         1 of 3 SLJ
      CERTIFICATE OF SERVICE
  1

  2                            NEW DEVELOPMENTS IN CASE SINCE
                              PRIOR STATUS CONFERENCE OF 8-6-2020
  3
             1. The Debtor is managing his affairs and timely filing MOR’s.
  4
             2. The Debtor just finished getting the property located at 1702 Paru Street in Alameda
  5
             ready for sale. It will be listed in the first week of March. It should also sell fairly
  6
             quickly as the market is hot in the area. The property is in great condition and will be
  7
             priced correctly, per the Debtor's employed Broker, Mr. Rick Dahnken.
  8
             3. The Debtor and his counsel are also 80% done with an initial disclosure statement and
  9
             plan for tentative court review / approval which they hope to have up by the first week of
 10
             March as well. (Duly noticed per the local rules.)
 11
             4. Other than these developments, there are no updates at this time. The Debtor and
 12          Debtor’s counsel appreciate the Court's assistance to date.
 13

 14
      DATED: February 26, 2021             Respectfully submitted,
 15
                                           By: /s/ Nancy Weng
 16
                                               ARASTO FARSAD (SBN: 273118)
 17                                            NANCY WENG (SBN: 251215)
                                               FARSAD LAW OFFICE, P.C.
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 20-50469     Doc# 111       Filed: 02/27/21     Entered: 02/27/21 08:05:28 Page 2 of 3
      STATUS CONFERENCE STATEMENT                       -2-                     Case No. 20-50469 SLJ
                                    CERTIFICATE OF SERVICE
  1                                 **No Mail Service Required**
  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 20-50469    Doc# 111     Filed: 02/27/21   Entered: 02/27/21 08:05:28 Page 3 of 3
      STATUS CONFERENCE STATEMENT                  -3-                     Case No. 20-50469 SLJ
